Citation Nr: 0012102	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  99-20 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
service-connected depressive disorder, on appeal from the 
initial evaluation.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1990 to 
April 1997.  

This appeal arises from an October 1998 rating decision of 
the Buffalo, New York, Regional Office (RO) which assigned a 
10 percent disability evaluation for a depressive disorder, 
after granting service connection for the same.  The notice 
of disagreement was received in August 1999.  The statement 
of the case was issued in August 1999.  The veteran's 
substantive appeal was received in September 1999.

The Board of Veterans' Appeals (Board) notes that the veteran 
appears to have filed a claim in August 1999 for an increased 
evaluation of his service-connected multiple sclerosis and 
low back disability.  To date, there is no indication that 
the RO has adjudicated these claims.  In any event, the issue 
of veteran's entitlement to increased evaluations for 
multiple sclerosis and mechanical low back pain are not 
inextricably intertwined with the current appeal, and those 
issues are referred to the RO for the appropriate action.


REMAND

A review of the record shows that the veteran was notified on 
October 21, 1999, that his claim for an increased evaluation 
for a depressive disorder was being placed on the docket of 
the Board.  He was told that his records were being 
transferred to the Board in Washington, DC, so that the Board 
could reach a decision on his appeal.  He was further advised 
that the time within which he could submit additional 
evidence concerning the appeal was limited to 90 days after 
the date of that letter, or the date that the Board 
promulgated a decision in his case, whichever came later.

In April 2000, the RO forwarded to the Board a copy of a 
September 1999 VA psychiatric examination report.  A Routing 
and Transmittal Slip (Optional Form 41) from the RO to the 
veteran's representative was attached to the examination 
report.  On that form, the RO inquired as to whether the 
representative was willing to waive initial RO consideration 
of the examination's findings.  The representative replied on 
the same form, by indicating "[p]lease waive local 
jurisdiction of new VA exam.  NYSDVA/506."  The form was 
dated October 26, 1999.  There is no indication that the 
veteran was contacted in that regard.

However, in a letter dated on April 26, 2000, the veteran's 
representative indicated that the RO had yet to render a 
rating decisionwhicht considered the findings of the 
September 1999 VA psychiatric examination.  The 
representative stated that it was his belief, as well as the 
veteran's, that the RO should have promulgated such a rating 
action prior to sending the claims folder to the Board.  He 
intimated that fairness to the veteran necessitated the RO's 
consideration of this evidence prior to the Board's 
consideration of the same.  The representative asked that the 
claims folder be returned to the RO so that it could generate 
a rating decision that properly addressed the findings of the 
September 1999 VA psychiatric examination report.  

Given the fact that the October 1999 Optional Form 41 
contained no reference to the veteran being consulted prior 
to waiving consideration of the September 1999 examination, 
and because subsequently, he expressly, through his 
representative, has indicated that he has not waived RO 
review of this evidence, the Board finds that the case must 
be returned to the RO for its review of the aforementioned 
evidence and inclusion of the evidence in a supplemental 
statement of the case.  38 C.F.R. §§ 19.37, 20.1304 (1999).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following action:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and 
non-VA medical care providers who have 
treated him for his service-connected 
psychiatric disorder since 1998.  After 
securing the necessary release(s), the RO 
should request copies of any such records 
which are not already contained in the 
claims folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
review this claim, to include 
consideration of all evidence added to 
the claims folder since the statement of 
the case was issued.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded a reasonable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this REMAND is to ensure due process 
of law.  No inference should be drawn from the Remand 
regarding the final disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).


